Citation Nr: 0521799	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  91-37 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of frozen feet, for the period prior to January 12, 
1998.  

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of right frozen foot, from January 12, 1998.  

3.  Entitlement to an evaluation in excess of 30 percent for 
residuals of left frozen foot, from January 12, 1998.  


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from June 1945 to 
July 1946, and from January 1948 to August 1951.  

These matters initially came to the Board of Veterans' 
Appeals (Board), on appeal from a May 1990 rating action in 
which the RO, inter alia, denied the veteran's claim for a 
rating higher than 10 percent for residuals of frozen feet.  
The veteran filed a notice of disagreement (NOD) in August 
1990, and the RO issued a statement of the case (SOC) later 
in August 1990.  The veteran filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) in 
September 1990.  

In a January 1992 decision, the Board denied the veteran's 
claim for a rating higher than 10 percent for residuals of 
frozen feet.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In May 
1993, counsel for VA's Secretary and the veteran filed a 
joint motion for remand with the Court to vacate the January 
1992 Board decision.  By Order later in May 1993, the Court 
granted the motion, vacating the Board's decision and 
remanding the matter to the Board for further proceedings 
consistent with the joint motion for remand.  In November 
1993, the Board remanded this matter to the RO for further 
development.  

In an October 1998 rating decision, the RO assigned a 
separate 20 percent rating, each, for cold injuries to the 
right foot and cold injuries to the left foot, effective 
January 12, 1998 ( the date of change in the pertinent rating 
criteria).  By that same decision, the RO confirmed and 
continued the 10 percent evaluation for residuals of frozen 
feet for the period prior to January 12, 1998.  

In May 1999 and June 2000, the Board remanded these matters 
to the RO both for additional development.  

In a March 2001 rating decision, the RO granted a 30 percent 
evaluation for residuals of right frozen foot and a 30 
percent evaluation for residuals of left frozen foot, each 
effective January 12, 1998.  By that same decision, the RO 
confirmed and continued the 10 percent evaluation for 
residuals of frozen feet for the period prior to January 12, 
1998.  

In a May 2002 decision, the Board denied the veteran's claims 
currently on appeal.  

The veteran again appealed the Board's decision to the Court.  
In March 2003, counsel for VA's Secretary and the veteran 
filed a joint motion for remand with the Court to vacate the 
May 2002 Board decision.  By Order later in March 2003, the 
Court granted the motion, vacating the Board's decision and 
remanding the matters to the Board for further proceedings 
consistent with the joint motion for remand.  

In July 2003, the Board remanded these matters to the RO for 
further development.  Following the completion of that 
development, the RO confirmed and continued denial of the 
veteran's claims (as reflected in June 2004 and December 2004 
supplemental SOCs (SSOC)), and returned the claims file to 
the Board.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  Prior to January 12, 1998, the veteran's frostbite 
residuals of the right and left feet were manifested, 
primarily, by no more than mild symptoms of cold injury.  

3.  Since January 12, 1998, the veteran's frostbite residuals 
of each foot has been manifested, primarily, by arthralgia or 
other pain, cold sensitivity, nail abnormalities, and color 
changes; without a showing of tissue loss, locally impaired 
sensation, or hyperhidrosis.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for frostbite residuals of the right and left feet, 
for the period prior to January 12, 1998, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.104, Diagnostic 
Code 7122 (as in effect prior to January 12, 1998). 

2.  The criteria for a rating greater than 30 percent for 
frostbite residuals of the right foot, from January 12, 1998, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 5107(b) (West 
2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.104, Diagnostic Code 7122 (as in effect since January 12, 
1998).  

3.  The criteria for a rating greater than 30 percent for 
frostbite residuals of the left foot, from January 12, 1998, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.104, Diagnostic Code 7122 (as in effect since January 12, 
2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38  
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).   
To implement the provisions of the law, VA promulgated  
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claims on appeal has been accomplished.  

Through February 2001 and April 2004 notice letters, the 
August 1990 SOC, and supplemental SOCs (SSOCs) in January and 
March 1991, November 1995, February and October 1998, 
November 1999, March and October 2001, and June and December 
2004, the RO notified the veteran of the legal criteria 
governing his claims, the evidence that had been considered 
in connection with his appeal, and the bases for the denial 
of his claims.  After each, the veteran was afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the February 2001 and April 2004 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters 
the RO notified the veteran that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The veteran 
was requested to provide information, and, if necessary, 
authorization, to enable the RO to attempt to obtain any 
outstanding medical evidence pertinent to the claims on 
appeal.  The veteran was also invited to submit any evidence 
in his possession that pertained to his claims.  

Also as regards VA's notice requirements, the Board notes 
that, in the recent decision of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim(s).  As indicated above, the  Board 
finds that the four content of notice requirements have been 
met in this case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided both before and 
after the rating action on appeal.  However, the Board finds 
that any lack of pre-adjudication notice in this case has 
not, in any way, prejudice the veteran.  

As indicated above, the August 1990 SOC, as well as the 
multiple SSOCs ( the most recent in June and December 2004), 
notified the veteran what was needed to substantiate his 
claims and also identified the evidence that had been 
considered with respect to his claims.  Furthermore, in the 
February 2001 and April 2004 notice letters, the veteran was 
advised of VA's responsibilities to notify and assist him in 
his claims.  After the SOCs and SSOC, the notice letters, as 
well as each Board remand and/or decision in January 1992, 
November 1993, May 1999, June 2000, May 2002, and July 2003, 
the veteran was afforded an opportunity to respond.  The 
veteran has not otherwise identified any medical treatment 
providers from whom he wishes the RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  The RO arranged for the 
veteran to undergo numerous VA medical examinations to assess 
the current level of disability associated with his service-
connected residuals of frozen feet, the reports of which have 
been added to the record.  Additionally, all pertinent VA and 
private treatment records have been associated with the 
claims file.  Significantly, neither the veteran nor his 
attorney has otherwise identified, and the record does not 
otherwise indicate, existing records pertinent to the claims 
on appeal that need to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claims on appeal.  

II.  Background

In a January 1955 rating action, the RO granted service 
connection and assigned a 10 percent rating for residuals of 
frozen feet.  

The report of a January 1961 VA examination includes a 
notation that the veteran was in an automobile accident in 
1959 which resulted in bilateral leg pain, use of a cane 
favoring the left side, a slight limp, left lower extremity 
atrophy and weakness, left leg shortness, and impaired motion 
and reflexes of the left knee and ankle.  

The veteran was hospitalized in August 1983 for an equinus 
deformity of the left foot secondary to calcaneal fracture 
and malunion.  The report noted a history of open left 
femoral and tibial fractures in 1959 and subsequent left 
tibial and calcaneal fractures from an automobile accident in 
1964.  Subsequent to these injuries, the veteran had a 
problem with a left leg discrepancy being short on that side.  
He walked on the toes of his left foot and developed 
metatarsalgia in the left foot.  

An October 1989 treatment record from the VA Medical Center 
(VAMC) University Drive (part of the VA Pittsburgh Healthcare 
System) reflects the veteran's complaints of a burning 
sensation of the left little toe with swelling and redness 
after being on his feet for several hours.  He complained of 
increased pain in his left little toe with weight bearing for 
about three weeks.  Examination of his lower extremities 
revealed pulses within normal limits, and without lesions, 
erythema, or swelling.  There was decreased sensation to 
pinprick of the fifth metatarsal.  Vibratory sense was 
intact, and there was a lessened range of motion of the left 
toes.  The diagnosis was left foot pain.

In January 1990, the veteran's complaints included pain in 
the sole of his left foot for two years, and swelling of his 
foot and ankle on weight bearing.  It was noted that prior 
surgeries included foot surgery for metatarsalgia.  
Examination revealed a definite posterior tibial pulse, a 
questionable dorsalis pedis pulse and a callus over the head 
of the left fifth metatarsal that was excised with 
improvement shown.  Treatment with an emory board at home was 
recommended.

The report of an October 1990 VA examination reflects the 
veteran's complaints of problems with his feet, including 
sensitivity of his feet to standing that was worse in the 
winter, as well as numbness in his heel.  He reported that he 
was able to walk only short distances and was in a wheelchair 
for most of the time.  Clinical evaluation revealed the 
posterior tibial pulse and the dorsalis pedis pulse were both 
2 for the right foot, and the posterior tibial pulse was 1+ 
and the dorsalis pedis pulse was 2- for the left foot.  The 
right foot was noted as warm and the left foot as cool, with 
nail discoloration bilaterally.  The examiner noted that the 
right foot had normal coloring and the left foot had slight 
bluish, reddish coloring.  Both feet were negative for 
sweating, and sensation of the right foot was intact to 
pinprick.  Sensation of the left foot was decreased to 
pinprick at the lateral edge to the ankle and was intact at 
the medial edge.  Additionally, there was a full range of 
motion of the right ankle and metatarsals, range of motion of 
the left ankle was very limited, and the left metatarsals 
were unable to move.  The diagnosis was decreased sensation 
and range of motion of the left foot, with X-ray findings of 
osteoporosis and physical examination and X-ray consistent 
with a history of frostbite.

The report of a February 1991 VA examination reflects a 
history of a vascular problem and intermittent claudication.  
Clinical findings, bilaterally, were that there was normal 
color except for nail discoloration, normal temperature, dry 
skin and 2+ dorsalis pedis pulses.  There was callus 
formation on the plantar surface of the right foot.  The 
diagnosis was history of frozen feet in 1948 and history of 
bilateral sympathectomy secondary to occlusive vascular 
disease to relieve symptoms of intermittent claudication.  

A Saint Margaret Memorial Hospital report of medical history 
associated with the veteran's hip replacement surgery, 
received in January 1994, notes that the veteran reported 
experiencing occasional bilateral ankle edema.  

Outpatient treatment records, received in June 1995, reflect 
that in February 1988, the veteran complained that the bones 
in his feet had been hurting since an orthopedic operation.  
In April 1988, the veteran complained of left leg swelling 
for many years, which was worse after the 1983 surgery.  The 
doctor noted that there was trace pedal edema, bilaterally.  
The assessment was peripheral edema secondary to multiple 
surgical procedures.  In August 1988, a physician noted that 
the veteran's bilateral edema was secondary to procedures for 
orthopedic problems.  Associated testing revealed minimal 
valvular incompetence.  In May 1989, the veteran was to 
obtain a special shoe for fifth metatarsalgia of the left 
foot.  In January 1991, the veteran complained of tightening 
in the left foot during cold weather.  In July 1993, the 
veteran was treated for an infection on his left leg.  The 
examiner noted 1+ edema of the left extremity.  In September 
1993, the veteran's edema was described as trace edema.  In 
October 1993, a physician noted that the veteran's pain was 
probably secondary to peripheral neuropathy.  An undated 
outpatient treatment record noted that the veteran had 
symptoms of erythema surrounding the left lower extremity 
from the ankle to mid-calf and trace edema.  A doctor 
diagnosed venous stasis.  In April 1994, the veteran was seen 
for a follow-up and it was noted that claudication was stable 
and there was no resting pain.  The veteran described pain 
mostly in his right hip and left ankle following total hip 
replacement and ankle arthrodesis.  

An August 1994 VA outpatient clinical record reflects the 
veteran's history of diabetes, peripheral vascular disease, 
left ankle triple arthrodesis and chronic edema of the left 
leg.  Radiographic studies in October 1994 revealed triple 
arthrodesis of the left foot with osteopenic bones and 
osteopenia of the right foot.  

On September 1995 VA examination of the arteries and veins, 
the veteran complained of decreased sensation in his left 
heel and pain at the lateral side of his left foot with 
ambulation.  He reported claudication in the calf and foot 
bilaterally and that his ambulation was limited by hip pain.  
Examination revealed 2+ edema of the left foot halfway up the 
left lower leg as well as venous pigmentation.  The veteran's 
toes were noted as being slightly cool with good color and 
the left foot was warm.  There were no identified ulcers and 
no palpable dorsalis pedis or posterior tibial pulses.  The 
capillary refill was more or less three seconds.  The 
examiner noted that there was a negative Doppler finding at 
dorsalis pedis and a positive finding at posterior tibial.  
The clinical findings of the right foot were negative for 
edema and venous stasis changes.  The toes were slightly cool 
with good color and capillary refill less than two seconds.  
There was no palpable pulse at posterior tibial and a 1+ 
dorsalis pedis pulse.  There were nice flows on Doppler.  
Additionally, there was good arterial flow down to the feet 
bilaterally.

The report of an April 1996 VA examination reflects the 
examiner's notation that the veteran was morbidly obese, with 
long-standing edema of the lower extremities.  The veteran 
had no palpable dorsalis pedis or posterior tibial pulses and 
the skin was warm to the touch.  There was also bilateral 
pitting ankle edema, and hyperpigmentation of the medial 
pretibial surfaces due to chronic venous stasis ulceration.  
The impression was long-standing, chronic venous stasis 
ulceration of the lower extremities exacerbated by obesity 
and chronic lower extremity arterial disease.  

The report of a September 1996 VA examination of the veins 
and arteries reflects the veteran's report that he was 
limited to approximately 50 feet of unassisted walking and 
the major limiting factors were pain in his right hip and 
left foot.  Examination showed a very slight amount of 
chronic venous changes in the skin of his right foot along 
with trace pitting edema.  The veteran had normal varus 
valgus motion through his right subtalar joint and limited 
range of motion of the left foot with no subtalar motion.  
There were marked chronic venous stasis changes in the skin 
over the entire left lower leg with open sores.  The veteran 
reported that his primary left foot pain was in the region of 
the fifth metatarsal, but the examiner's evaluation did not 
reveal tenderness over this area.  There were also no 
palpable pedal pulses of either foot.  The examiner opined 
that the veteran's left foot pain was primarily attributable 
to the prior injury with frostbite as well as the residual 
effects of his triple arthrodesis.  In addition, the examiner 
noted that there might have been some neuropathic component 
related to the veteran's diabetes as well as some vascular 
component.  

The report of a January 2, 1998, VA examination reflects the 
veteran's complaint of severe pain affecting the bottom of 
his feet, as well as leg swelling for the last several years.  
The examiner noted that the veteran had had multiple 
conditions and problems affecting his lower extremities.  The 
veteran's medical history included diabetes for four or more 
years, as well as multiple joint problems related to 
degenerative joint disease requiring hip surgery.  The 
veteran's history also included an automobile accident that 
resulted in long bone fractures of his lower extremities 
requiring surgery.  The veteran complained of a severe pain 
at all times affecting the bottom of his feet.  He was unable 
to identify any exacerbating or relieving factors, and he 
denied any history of tissue breakdown in his feet.  Clinical 
evaluation of the veteran's feet revealed bilateral chronic 
venous insufficiency with discoloration of the skin with 
scaling, brown induration, and ulcers of both lower 
extremities.  This was reported as consistent with venous 
stasis ulceration.  Pulses in the feet could not be palpated, 
but the feet were described as having adequate arterial 
profusion and they were quite warm.  

The examiner noted that the veteran appeared to have fairly 
good sensation and motor function in his feet.  In the 
plantar region, where he described pain, the examiner could 
not identify any tenderness or mass lesions.  There was 
evidence of a chronic fungal infection of the toenails.  The 
examiner opined that the main reason for the veteran's 
inability to ambulate was the fact that the veteran was 
significantly overweight and was probably the principal 
reason that the veteran was wheelchair bound.  The examiner 
also noted that other important factors, which were not 
connected to the frozen feet disability, were degenerative 
joint disease with hip replacement, bilateral venous 
insufficiency, and the motor vehicle accident.  The examiner 
expressed the opinion that the veteran's residual foot pain 
associated with the frostbite injury was only a small 
contributor to the veteran's overall disability and that 
disability was due primarily to other factors including 
venostasis disease.  

Also January 12, 1998, the orthopedic examiner who had 
examined the veteran in September 1996 furnished an 
additional medical opinion based on a review of the veteran's 
claims file.  It was his impression that the pain on the 
lateral side of the veteran's left foot into the left little 
toe was related to the frostbite injury and that the midfoot 
pain on the right foot was secondary to degenerative 
arthritis.  The examiner opined that there was no orthopedic 
way to quantify exactly what pain caused what amount of 
limitation in the veteran's ambulatory function.  

Reports of treatment from Stanley A. Hirsch, M.D., dated in 
November 1997 (received by the RO in January 1998) reflect 
diagnoses of status-post frostbite of the feet, insulin-
dependent diabetes, status post multiple fractures of both 
lower extremities with multiple surgical procedures, arterial 
insufficiency of both legs and feet, chronic venous 
insufficiency of both legs and feet, and diabetic neuropathy.  
Dr. Hirsch noted that surgical procedures resulted in the 
severe shortening of the veteran's left leg, which caused the 
veteran to develop an equinus deformity and also caused him 
to walk on his metatarsals.  The veteran reportedly had a 
triple arthrodesis in April 1983 to correct this problem and 
thus had a significantly shortened left leg.  The veteran 
also reportedly had edema of both legs and feet with severe 
stasis changes of both lower limbs from the feet to below the 
knee.  The condition was worse on the left and consisted of a 
reddish-blue discoloration, shiny skin, edema, and many scars 
especially on the left.  

Dr. Hirsch reported that multiple plaques of the arteries had 
been detailed by arteriogram and that it was well known that 
frostbite caused arterial lesions in distal arteries.  Dr. 
Hirsch opined that some of the veteran's significant arterial 
insufficiency was related to his initial injuries in 1949.  
Noting that the veteran had many problems related to his 
multiple fractures, diabetes and smoking, Dr. Hirsch 
believed, nevertheless, that the initial frostbite injury 
played a significant role in the veteran's current situation.

The report of a July 1998 VA cold injury examination reflects 
the veteran to have lower extremity edema and changes 
suggesting long-standing chronic venous insufficiency.  The 
examiner reported that he felt pulses beyond the femorals on 
either side, and that the feet were warm with very brisk 
capillary refill and good color.  The examiner reported that 
the fungal infection of the veteran's toenails appeared 
better than when he had examined the veteran in May 1998.  In 
the primary pain region on the plantar aspects of the 
veteran's feet, the examiner could not identify any specific 
tenderness or mass lesions.  The examiner commented that the 
most important reason for the veteran's inability to ambulate 
and overall disability was his weight, with other important 
factors being degenerative joint disease, bilateral severe 
venous insufficiency, diabetes, and residuals of motor 
vehicle accidents.  As to whether foot pain was due to 
frostbite, the examiner stated that the veteran's pain was 
not typical for frostbite injury except for the components 
that affected the toes.  The examiner's assessment was that 
the frostbite injury was not the primary cause of the severe 
pain the veteran experienced in his feet.  

A January 1999 VA vascular clinic note reflects the veteran's 
problem history as being venous insufficiency of the legs as 
well as apparent diabetic neuropathy.  He also was noted to 
have had mild to moderate peripheral vascular disease.  The 
examining physician noted that the veteran had been 
clinically stable, but had had long-standing complaints of 
pain in his legs, which occasionally awakened him at night.  
The physician did not believe that the veteran had ischemic 
rest pain but instead had pain from neuropathy and perhaps 
from chronic venous insufficiency.  The follow-up examination 
was essentially unchanged with continued adequate profusion 
to the feet as well as swelling compatible with chronic 
venous insufficiency.  It was further reported that the 
veteran did not have any open ulcers at that time.  

A July 1999 VA examination report includes a history that the 
veteran was only able to walk short distances from his 
scooter to his bed, but with extreme pain.  The examiner 
noted that an arterial vascular examination was difficult 
because of the veteran's obesity, but the veteran appeared to 
have good profusion to his feet.  It was also noted that the 
veteran had palpable posterior tibial pulses bilaterally, 
marked venous stasis disease with dermal sclerosis of both 
ankle regions, and no frank ulcerations.  The examiner noted 
that the veteran clearly had venous insufficiency of both 
legs.  The impression was chronic venous insufficiency 
probably secondary to injury during the veteran's automobile 
accident.  The examiner reported that he doubted that the 
veteran's symptoms were related to the frostbite that he 
suffered during service; however, it was certainly more than 
likely that the pain that the veteran was experiencing around 
his foot and ankle was related to his venous stasis disease.  

The report of a September 2000 VA examination of the arteries 
and veins reflects the examiner's report that the veteran's 
principal complaints were pain in his feet and cold 
sensitivity.  The veteran described having had pain in his 
toes for at least 10 to 20 years that made it difficult for 
him to walk.  He also reported having had other problems such 
as obesity and venous insufficiency symptoms, and the 
combination of these problems had caused him to rely on an 
electric wheelchair to get around.  The veteran described his 
overall activity level as markedly sedentary, with only brief 
periods of ambulation.  

On clinical evaluation, the veteran had good femoral pulses, 
bilaterally, with relatively warm feet, but lacked pulses 
beyond the femoral in either leg.  The veteran had extensive 
changes of chronic venous insufficiency bilaterally, 
especially on the left side.  He also had diffuse cyanotic 
changes in both feet, especially in the toes, with extensive 
evidence of chronic fungal infections of his toenails (the 
infections were not active at the time of the examination).  
There were no open ulcers on the veteran's feet, although 
there was a small venous stasis ulcer on the left lower leg.  
Additionally, the veteran had leg swelling and foot pain, 
with normal motor and sensory function of the foot, and an 
adequate gait although difficult due to obesity.  

The examiner expressed his belief that the veteran had small 
vessel arterial vascular disease and that was partly caused 
or worsened by his service-connected frozen feet.  The 
examiner agreed with Dr. Hirsch's opinion that frostbite 
could cause distal arterial lesions and believed that this 
was the case with the veteran.  The examiner also commented 
that the veteran had extensive venous disease of his lower 
extremities, especially on the left side, although this was 
not believed to have had its onset during service or was it 
directly connected to the service-connected frozen feet.  The 
examiner, instead, believed the venous insufficiency was 
related to the veteran's automobile accident that caused 
lower extremity injuries in the 1960's.  The veteran was 
nevertheless found to have multiple symptoms and signs of 
frozen feet.  The examiner reported that, bilaterally, the 
veteran had pain and cold sensitivity, bilateral nail 
abnormalities, and arthralgia, but no numbness, tissue loss, 
or locally impaired sensation, and there was no indication of 
hyperhidrosis.  

The examiner also opined that the veteran's service-connected 
frozen feet had contributed to or worsened his lower 
extremity small vessel arterial disease.  The examiner noted 
that this type of small vessel arterial disease might not be 
manifest as a reduction in the ankle brachial index, and that 
the ankle brachial index might not truly reflect the degree 
of the veteran's distal arterial disease.  Instead, the small 
vessel arterial disease was manifested as atrophic changes in 
the foot such as cyanosis and pain.  The examiner noted that 
he did not believe that the veteran's venous insufficiency 
was connected to his service duties or to his frozen feet.  

In November 2000, the examination report was returned to the 
examiner for additional information and clarification.  In a 
December 2000 supplemental report, the examiner noted that in 
his opinion, the veteran's arthralgia or other pain, 
numbness, cold sensitivity, nail abnormalities, and color 
changes were symptoms due to cold injury and/or aggravated by 
cold injury in service.  Any tissue loss, locally impaired 
sensation, or hyperhidrosis were not present or not related 
to service.  



III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making  
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The RO has evaluated the veteran's frostbite residuals of the 
right and left feet under 38 C.F.R. § 4.104, Diagnostic Code 
7122.  

During the course of this appeal, VA revised the criteria for 
rating residuals of cold injury, effective January 12, 1998.  
As there is no indication that the revised criteria are 
intended to have retroactive effect, VA has a duty to 
adjudicate the claims only under the former criteria for any 
period prior to the effective date of the new provisions, and 
to consider the revised criteria for the period beginning on 
the effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).  The RO has considered the veteran's claim for 
a higher disability rating under both the former and revised 
schedular criteria (see March 2001 SSOC); hence, there is no 
due process bar to the Board doing likewise.

Pursuant to the former criteria of 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (as in effect when the veteran filed his 
claim and prior to January 12, 1998), mild symptoms of a cold 
injury or chilblains warrant a 10 percent evaluation, 
regardless of whether the condition was unilateral or 
bilateral.  With persistent moderate swelling, tenderness, 
redness, etc., unilateral symptoms warrant a 20 percent 
evaluation and bilateral symptoms warrant a 30 percent 
evaluation.  With loss of toes, or parts, and persistent 
severe symptoms, unilateral cold injury residuals warrant a 
30 percent evaluation and bilateral symptoms warrant a 50 
percent evaluation.  A note following this diagnostic code 
indicates that there is no requirement of loss of toes or 
parts for an assessment of mild or moderate disability.  See 
38 C.F.R. § 4.104, Diagnostic Code 7122 (as in effect prior 
to January 12, 1998).  

During the period prior to January 12, 1998, the evidence 
reflects manifestations of pain, tenderness, chronic toenail 
fungal infection, edema, color changes of the veteran's feet, 
and sensitivity of the feet to standing.  Also, the evidence 
establishes that the veteran has multiple nonservice-
connected disabilities that affect his lower extremities, 
including diabetes, obesity, multiple joint problems related 
to degenerative joint disease, as well as injuries suffered 
in automobile accidents with fractures to his lower 
extremities.  

Hence, for the period prior to January 12, 1998, the Board is 
unable to find that the veteran's residuals of frozen feet 
manifest moderate persistent symptoms of swelling, 
tenderness, redness, etc.  The veteran's venostasis disease 
has been identified as the primary cause of the edema and 
swelling of the veteran's lower extremities, to include his 
feet, and venostasis disease has not been medically related 
to the veteran's service-connected cold injuries to his feet.  

Additionally, the medical evidence documents intermittent, 
and not persistent, discoloration of the veteran's feet.  In 
this regard, in October 1990, the veteran was reported to 
have normal coloring in his right foot and slight bluish, 
reddish coloring in his left foot.  In February 1991, the 
veteran's feet were reported normal in color.  In September 
1995, the toes of both the left and right feet were slightly 
cool with good color.  In November 1997, the veteran was 
noted to have reddish-blue discoloration of his feet.  In 
January 1998, the skin of the veteran's feet was noted as 
being discolored.  

With regard to tenderness/pain of the veteran's feet, medical 
opinions have been obtained regarding the relationship 
between the veteran's foot pain to his frostbite injury.  As 
noted above, a VA examiner in April 1996 attributed the 
veteran's left foot pain primarily to the frostbite, as well 
as the residual effects of his triple arthrodesis, and a 
neuropathic component related to his diabetes.  A January 
1998 examiner expressed an opinion than the veteran's foot 
pain was only a small contributor to his overall disability 
and that disability was due primarily to various nonservice-
connected factors including venostasis disease.  An 
orthopedic examiner, also in January 1998, concluded that the 
pain on the lateral side of the left foot into the left 
little toe was related to the frostbite injury, and that the 
mid-foot pain on the right foot was secondary to degenerative 
arthritis.  

Even accepting the veteran's foot pain as persistent and 
moderate due to service-connected frostbite residuals, the 
medical evidence does not otherwise establish moderate, 
persistent symptoms of swelling and redness of the veteran's 
feet associated with his cold injury residuals.   

Furthermore, in consideration of whether a higher rating 
should be assigned based on functional loss due to pain, the 
veteran has complained that the pain in his feet limits his 
ability to walk.  The medical evidence prior to January 12, 
1998, reflects opinions that the veteran's obesity and leg 
swelling played significant roles in limiting the veteran's 
ambulatory function, and not necessarily his foot pain.  The 
January 1998 VA examiner reported that the pain in the 
veteran's feet, "was only a small contributor to the 
[veteran's] overall disability," and that he believed the 
veteran significant weight was the most important reason for 
the veteran's inability to ambulate and for his overall 
disability.  As such, the medical evidence prior to January 
12, 1998, does not warrant a higher rating based on 
consideration of any additional functional loss due to pain.  

For the foregoing reasons, the Board finds that under the 
criteria in effect prior to January 12, 1998, the competent 
medical evidence simply does not establish that the veteran's 
service-connected residual cold injuries to the feet exhibit 
persistent moderate swelling, tenderness, redness, etc., such 
as to warrant a 30 percent rating.  Furthermore, the Board 
finds that the evidence does not reflect loss of toes, and 
parts, and persistent severe symptoms, so as to warrant a 50 
percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.104, 
Diagnostic Code 7122 (as in effect prior to January 12, 
1998).  

Since January 12, 1998, the veteran has been assigned a 30 
percent rating for residuals of cold injury under the revised 
criteria of Diagnostic Code 7122.  Pursuant to that criteria, 
a 30 percent rating requires arthralgia or other pain, 
numbness or cold sensitivity plus 2 or more of the following: 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions or 
osteoarthritis).  Notes following these criteria indicate 
that amputations of fingers or toes, and complications such 
as squamous cell carcinoma at the site of a cold injury scar 
or peripheral neuropathy should be separately evaluated under 
other diagnostic codes.  Each affected part (e.g., hand, 
foot, ear, nose) should be rated separately, and the rating 
should be combined in accordance with sections 4.25 and 4.26.  
38 C.F.R. § 4.104, Diagnostic Code 7122, including Notes 1 
and 2 (effective January 12, 1998).

Additional revisions to the rating schedule provisions 
governing evaluations for residuals of a cold injury became 
effective on August 13, 1998.  Although the rating criteria 
remained essentially identical to those cited directly above, 
Note 1 was amended to provide as follows: Note (1) Separately 
evaluate amputations of fingers or toes, and complications 
such as squamous cell carcinoma at the site of a cold injury 
scar or peripheral neuropathy, under other diagnostic codes.  
Separately evaluate other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., unless they are 
used to support an evaluation under Diagnostic Code 7122.  38 
C.F.R. § 4.104, Diagnostic Code 7122, Note 1 (2004).

Based upon the above-noted changes in the rating criteria, 
effective January 12, 1998, the RO has rated the veteran's 
bilateral foot disability as two separate disabilities, 
residuals of right frozen foot and residuals of left frozen 
foot, and each foot was assigned a 10 percent rating, 
effective January 12, 1998.  The RO subsequently rated each 
foot as 30 percent disabling pursuant to Diagnostic Code 
7122, effective January 12, 1998.  The 30 percent rating is 
the maximum rating available for each lower extremity 
pursuant to Code 7122.  

Although the veteran's feet each exhibit symptoms of pain and 
cold sensitivity, with nail abnormalities and color changes, 
examination has been negative for tissue loss, numbness, 
locally impaired sensation and hyperhidrosis.  The veteran's 
attorney has contended that a higher rating should be 
assigned specifically due to the functional limitations due 
to pain.  Inasmuch as the current 30 percent rating for each 
foot is the highest rating available under Diagnostic Code 
7122, the provisions of 38 C.F.R. 4.40, and 4.45 are not for 
consideration.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  

Furthermore, both a private and a VA examiner have noted that 
the veteran's small vessel arterial vascular disease, which 
was opined to cause pain in the veteran's feet, is a residual 
of the veteran's service-connected frozen feet.  The RO has 
used this finding to support assignment of the current 30 
percent rating for each foot.  Hence, a separate evaluation 
for small vessel arterial disease is not warranted.  See 38 
C.F.R. § 4.104, Diagnostic Code 7122, Note 1 (2004).  See 
also 38 C.F.R. § 4.14.

Hence, the Board finds that there is no basis for a rating 
greater than 30 percent for residuals of bilateral frozen 
feet since January 12, 1998.  

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that 38 C.F.R. § 3.321(b)(1) (discussed and 
cited to in the October 2001 SSOC) provides no basis for 
assignment of a rating greater than 10 percent prior to 
January 12, 1998, or a ratings greater than 30 percent for 
each foot since January 12, 1998, on an extra-schedular 
basis.  In this case, there simply is no evidence to 
establish that the veteran's disability is so exceptional or 
unusual during these periods that the schedular criteria are 
inadequate for evaluating the veteran's disability.  The 
Board notes that the evidence does not reflect that the 
veteran's disability results in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation).  There also is no evidence that the veteran's 
disability has resulted in frequent periods of 
hospitalization-or evidence that the disability has 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that the 
claims for higher rating during each period under 
consideration must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the competent evidence 
simply does not support any of the veteran's claims for 
higher ratings, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53- 56 (1990).


ORDER

A rating higher than 10 percent for frostbite residuals of 
the right and left feet, for the period prior to January 12, 
1998, is denied.

A rating higher than 30 percent for frostbite residuals of 
the right foot, from January 12, 1998, is denied.  

A rating higher than 30 percent for frostbite residuals of 
the left foot, from January 12, 1998, is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


